DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (of record, US 20040080028 A1) in view of Williams et al. (of record, US 6307755 B1) and Kasem et al. (US 6249041 B1).
Regarding claims 1, 3, 7-8, 10-11 and 13, Yanagisawa discloses (claim 1) a power semiconductor package (Figs. 1-3) comprising: a power semiconductor die (11, “In the semiconductor chip 11, for example, a vertical MOSFET is formed”) comprising a first electrical contact (11a), a second electrical contact (11b), and a third electrical contact (11c), wherein the power semiconductor die is a transistor (“vertical MOSFET”) such that the first electrical contact (11a) is a source contact (“source electrode 11a”), the second electrical contact (11b) is a drain contact (“drain electrode 11b”), and the third electrical contact (11c) is a gate contact (“gate electrode 11c”); a housing (21, “housing 21”) for the power semiconductor die, the housing comprising a top side (at 15) and a bottom side (at 16, Figs. 2-3), wherein the bottom side (at 16) forms (MPEP 2111, 2112 and/or 2114) a mounting side of the housing (since 19-20 are at said bottom side; “forms a mounting side of the housing” does not structurally differentiate the claimed invention from the prior art); a first lead (12) in contact with the  source contact (11a), the first lead including a heat exchanging portion (15) on the top side (Figs. 2-3) of the housing and an electrical contact portion (18); a second lead (13) in contact with the drain contact (11b), the second lead including a heat exchanging portion (16) on the bottom side (Figs. 2-3) of the housing and an electrical contact portion (19) on the bottom side of the housing (Figs. 2-3); and a third lead (14) in contact with the gate contact (11c), (claim 3) wherein the power semiconductor die is a metal-oxide-semiconductor field-effect transistor (MOSFET, “vertical MOSFET”), (claim 7) wherein: the first lead (12) is directly coupled to the source contact (11a, Fig. 3, MPEP 2125) of the power semiconductor die; and the second lead (13) is directly coupled to the drain contact (11b, Fig. 3, MPEP 2125)  of the power semiconductor die, (claim 8) wherein: the power semiconductor package further comprises a (multi-part) lead frame (12+13+14, MPEP 2111, “first to third lead frames 12, 13, and 14”) including the first lead (12) and the second lead (13); and the lead frame is directly coupled (Fig. 3, MPEP 2125) to the drain contact (11b) and the source contact (11a) of the power semiconductor die, (claim 10) wherein the first lead (12) comprises a plurality of contact fingers (18) extending from the heat exchanging portion (15) of the first lead (Fig. 1), and, (claim 11) wherein the second lead (13) comprises a plurality of contact fingers (19) extending from the heat exchanging portion (16) of the second lead (Fig. 1).
Yanagisawa fails to disclose (claim 1) (a) the first electrical contact is a drain contact (not “source electrode 11a” of Yanagisawa) and the second electrical contact is a source contact (not “drain electrode 11b” of Yanagisawa), and, a first lead in contact with the drain contact (not “source electrode 11a” of Yanagisawa) and a second lead  in contact with the source contact (not “drain electrode 11b” of Yanagisawa), (b) the third lead comprising a plurality of contact fingers that are joined together within the housing,  (claim 7) wherein: the first lead is directly coupled to the drain contact (not 11a) of the power semiconductor die; and the second lead is directly coupled to the source contact (not 11b)  of the power semiconductor die, and, (claim 13) wherein the plurality of contact fingers of the third lead are separated from one another outside the housing.
Regarding (a) and claim 7, inverting the order of the “source electrode 11a” and “drain electrode 11b” from (a) 11a on a top of 11 and 11b on a bottom of 11 to (b) 11a on a bottom of 11 and 11b on a top of 11 would meet the claimed limitations in question.
Williams discloses “In the terminology used thus far the "top" leadframe is the leadframe where at least the gate and source terminals are present, i.e. the multi-terminal side of the die, and the "bottom" leadframe is a single solid piece. The design can of course be inverted with the multi-terminal leadframe employed as the underside leadframe and the top leadframe having a single electrical terminal. In a vertical discrete power MOSFET, the die would have its source side pointing down and its drain pointing up” (emphasis added). That is, William discloses inverting the order of the source and drain with respect to a top and bottom thereof.
Hence, it would have been obvious to one of ordinary skill in the art to invert the order of 11a and 11b with respect to a top and bottom thereof in the package of Yanagisawa in view of Williams’ disclosure (a) because it has been held that rearranging parts of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-C), (b) because “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” has been held to be prima-facie obvious (MPEP 2143, “Obvious to try”) in view of Williams disclosing inverting the order of the source and drain with respect to a top and bottom thereof, and/or, (c) so as to enable “achieving high currents vertically (through backside) or laterally (topside)” and/or “High manufacturability” as disclosed by Williams.
Regarding (b) and claim 13, Kasem discloses (b) the third lead (88, “gate lead assembly 88”) comprising a plurality of contact fingers (88b, “Two gate leads 88b”) that are joined together (at 88a, “Two gate leads 88b extend from contact area 88a”) within the housing (94, “encapsulant 94”, Fig. 6A), and, (claim 13) wherein the plurality of contact fingers (88b) of the third lead (88) are separated from one another outside the housing (94, Fig. 6A).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Kasem in the device of Yanagisawa/Williams and arrive at the claimed limitations so as to reduce metallization and package on-state resistance (Kasem, 1:15-25) and/or have a device configuration that allows for better thermal transport away from a die (Kasem, 1:30-40).
Regarding claim 5, Yanagisawa/Williams/Kasem discloses wherein a stray inductance between the first lead (12) and the second lead (13) is in a range from 2.4 nH to 4 nH (the claim recites a property of the package of claim 1 without reciting additional structural limitations; hence, the prior art meets the claim inherently, per MPEP 2111 and 2112, unless shown otherwise.)
In the event the claimed property is not inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to expect or include the claimed stray inductance in the package of Yanagisawa/Williams/Kasem so as to control parasitic effects within a package which would negatively affect performance and/or because a prima-facie case of obviousness exists per MPEP 2112 (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Williams et al. and Kasem et al. as applied to claims 3 and 1 above, and further in view of Shen (of record, US 8120153 B1).
Regarding claim 4, Yanagisawa/Williams/Kasem fails to disclose wherein the power semiconductor die is a silicon carbide device.
Shen discloses wherein the power semiconductor die is a silicon carbide device (“SiC chips 27, 29”, Fig. 3B).
It would have been obvious to one of ordinary skill in the art to include a SiC device as claimed in the device of Yanagisawa/Williams/Kasem in view of Shen because “Silicon carbide (SiC) is widely considered as the power semiconductor of choice due to its wide energy band-gap, high breakdown field strength, high operating junction temperature, high carrier saturation drift velocity, and high thermal conductivity” (Shen, 1:15-25) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 5, alternative rejection, Yanagisawa/Williams/Kasem fails to explicitly disclose wherein a stray inductance between the first lead and the second lead is in a range from 2.4 nH to 4 nH.
Shen discloses “The hybrid power module of the present invention reduces package parasitic impedances. Eliminating Al or Au wirebonds in the new module will lead to a substantial reduction in both parasitic resistances and inductances, which usually cause voltage overshoots and excessive power losses in the operation of power modules”, emphasis added.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at a value within 2.4 nH and 4nH as claimed in the device of Yanagisawa/Williams/Kasem in view of Shen so as to reduce voltage overshoots and power losses and/or as a matter of routine experimentation (MPEP 2144.05).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Williams et al. and Kasem et al. as applied to claim 1 above, and further in view of Chen et al. (of record, US 20180342438 A1) and Gottwald et al. (of record, US 20180331024 A1).
Regarding claim 6, Yanagisawa/Williams/Kasem fails to disclose wherein: the power semiconductor package has a footprint less than 210 mm2; and the power semiconductor package is rated to conduct at least 125 A between the first lead and the second lead in a forward conduction mode of operation.
Chen discloses wherein the power semiconductor package (200) has a footprint less than 210 mm2 -(Wf x Lf = 8mm x 7 mm = 56 mm2, Fig. 2 and [0066]).
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed range in the device of Yanagisawa/Williams/Kasem in view of Chen so as to employ packaging dimensions suitable for efficient cooling (Chen, [0001] and [0066]), minimize packaging dimensions and enable higher integration density within a system, and/or, as a matter of routine experimentation (MPEP 2144.05).
Gottwald discloses “The semiconductor component can be designed to take a current of more than 100 A, in particular for a current of between 200 A and 800 A” ([0014]).
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed range in the device of Yanagisawa/Williams/Kasem/Chen in view of Gottwald and arrive at the claimed invention so as to enable high current capabilities within a power semiconductor device, and/or, as a matter of routine experimentation (MPEP 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Williams et al. and Kasem et al. as applied to claim 1 above, and further in view Williams et al. (“Williams2”, of record, US 20150380384 A1).
Regarding claim 9, Yanagisawa/Williams/Kasem fails to disclose wherein the power semiconductor package is one of a Decawatt Package and a Double Decawatt Package.
Williams2 discloses wherein the power semiconductor package is one of a Decawatt Package and a Double Decawatt Package (1599B, [0533]).
It would have been obvious to one of ordinary skill in the art to include the form factor of Williams2 in the device of Yanagisawa/Williams/Kasem so as to employ a well-known and commonly employ packaging form factor and facilitate integration within a system, and/or, increase maximum allowable die size while minimizing die height (Williams2, [0533-0534]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Williams et al. and Kasem et al. as applied to claim 1 above, and further in view of Steger et al. (of record, US 20070235860 A1).
Regarding claim 14, Yanagisawa/Williams/Kasem fails to disclose wherein the electrical contact portion of the first lead provides an area in a range from 7.5 mm2 to 20 mm2 that is available for contacting with an external surface.
Steger disclose wherein the electrical contact portion (402) of a terminal (40”) provides an (one of many) area smaller than about 20 mm2 that is available for contacting with an external surface (Fig. 3, [0072] – “the area of each partial face 402 is smaller than about 20 mm2”).
It would have been obvious to one arrive at a value within the claimed range and the claimed invention in the device of Yanagisawa/Williams/Kasem in view of Steger so as to enable means for “providing a secure and reliable connection capable of withstanding substantive stress and thermal cycling” (Steger, [0072]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Williams et al. and Kasem et al. as applied to claim 1 above, and further in view of Chen et al.
Regarding claim 25, Yanagisawa/Williams/Kasem fails to disclose further comprising a heat sink arranged on the top side of the housing and on the heat exchanging portion of the first lead.

Chen discloses further comprising a heat sink (720) arranged on the top side of the housing and on the heat exchanging portion (130) of the first lead (130, Fig. 7, [0062-0063], [0078]).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Chen in the device of Yanagisawa/Williams/Kasem and arrive at the claimed invention so as to arrive at a device with “high power dissipation capabilities” (Chen, [0001]) and/or so as to implement “packaging methods providing semiconductor packages of high thermal robustness at low expenses are desirable” (Chen, [0002]).

Claims 15-17, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Kasem et al. 
Regarding claims 15-17 and 22-23, Yanagisawa discloses (claim 15) a power semiconductor package (inverted Figs. 1-3) comprising: a power semiconductor die (11) comprising a first electrical contact (11b), a second electrical contact (11a), and a third electrical contact (11c); a housing (21) for the power semiconductor die, the housing comprising a top side and a bottom side (inverted Figs. 2-3); a first lead (13) in contact with the first electrical contact (11b) of the power semiconductor die, the first lead including a heat exchanging portion (16) on the top side of the housing (inverted Figs. 2-3) and an electrical contact portion (19), wherein the electrical contact portion (19) comprises a first plurality of contact fingers (19) extending from the heat exchanging portion (16, Fig. 1); and a second lead (12) in contact with the second electrical contact (11a) of the power semiconductor die, the second lead including an electrical contact portion (18); and a third lead (14) including a contact finger (20, Figs.1-2) in (electrical) contact with the third electrical contact (11c), (claim 16) wherein the power semiconductor die is a transistor (“vertical MOSFET”)  such that the first electrical contact is a drain contact (“drain electrode 11b”) and the second electrical contact is a source contact (“source electrode 11a”), (claim 17) wherein the power semiconductor die is a metal-oxide-semiconductor field-effect transistor (MOSFET, “vertical MOSFET”), (claim 22) wherein: the first lead (13) is directly coupled to the first electrical contact (11b, Fig. 3, MPEP 2125) of the power semiconductor die; and the second lead (12) is directly coupled to the second electrical contact (11a, Fig. 3, MPEP 2125)  of the power semiconductor die, and, (claim 23) wherein: the power semiconductor package further comprises a (multi-part) lead frame (12+13+14, MPEP 2111, “first to third lead frames 12, 13, and 14”) including the first lead (13) and the second lead (12); and the lead frame is directly coupled (Fig. 3, MPEP 2125) to the first electrical contact (11b) and the second electrical contact (11a) of the power semiconductor die.
Yanagisawa fails to disclose (claim 15) a third lead including a second plurality of digitated contact fingers that are in contact with the same third electrical contact, the second plurality of digitated contact fingers being joined together within the housing.
Kasem discloses (Fig. 6A) a third lead (88) including a second plurality of digitated contact fingers (88b) that are in contact (via 88a) with the same third electrical contact (85), the second plurality of digitated contact fingers (88b) being joined together (at 88a) within the housing (94, Fig. 6A).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Kasem in the device of Yanagisawa and arrive at the claimed limitations so as to reduce metallization and package on-state resistance (Kasem, 1:15-25) and/or have a device configuration that allows for better thermal transport away from a die (Kasem, 1:30-40).
Regarding claim 20, Yanagisawa/Kasem discloses wherein a stray inductance between the first lead (13) and the second lead (12) is in a range from 2.4 nH to 4 nH (the claim recites a property of the package of claim 15 without reciting additional structural limitations; hence, the prior art meets the claim inherently, per MPEP 2111 and 2112, unless shown otherwise.)
In the event the claimed property is not inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to expect or include the claimed stray inductance in the package of Yanagisawa/Kasem so as to control parasitic effects within a package which would negatively affect performance and/or because a prima-facie case of obviousness exists per MPEP 2112 (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103”).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Kasem et al. as applied to claims 17 and 15 above, and further in view of Shen.
Regarding claim 18, Yanagisawa/Kasem fails to disclose wherein the power semiconductor die is a silicon carbide device.
Shen discloses wherein the power semiconductor die is a silicon carbide device (“SiC chips 27, 29”, Fig. 3B).
It would have been obvious to one of ordinary skill in the art to include a SiC device as claimed in the device of Yanagisawa/Kasem in view of Shen because “Silicon carbide (SiC) is widely considered as the power semiconductor of choice due to its wide energy band-gap, high breakdown field strength, high operating junction temperature, high carrier saturation drift velocity, and high thermal conductivity” (Shen, 1:15-25) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 20, alternative rejection, Yanagisawa/Kasem fails to explicitly disclose wherein a stray inductance between the first lead and the second lead is in a range from 2.4 nH to 4 nH.
Shen discloses “The hybrid power module of the present invention reduces package parasitic impedances. Eliminating Al or Au wirebonds in the new module will lead to a substantial reduction in both parasitic resistances and inductances, which usually cause voltage overshoots and excessive power losses in the operation of power modules”, emphasis added.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at a value within 2.4 nH and 4nH as claimed in the device of Yanagisawa/Kasem in view of Shen so as to reduce voltage overshoots and power losses and/or as a matter of routine experimentation (MPEP 2144.05).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Kasem et al. as applied to claim 15 above, and further in view of Steger et al.
Regarding claim 19, Yanagisawa/Kasem fails to disclose wherein the electrical contact portion of the first lead provides an area in a range from 7.5 mm2 to 20 mm2 that is available for contacting with an external surface.
Steger disclose wherein the electrical contact portion (402) of a terminal (40”) provides an (one of many) area smaller than about 20 mm2 that is available for contacting with an external surface (Fig. 3, [0072] – “the area of each partial face 402 is smaller than about 20 mm2”).
It would have been obvious to one arrive at a value within the claimed range and the claimed invention in the device of Yanagisawa/Kasem in view of Steger so as to enable means for “providing a secure and reliable connection capable of withstanding substantive stress and thermal cycling” (Steger, [0072]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Kasem et al. as applied to claim 15 above, and further in view of Chen et al. (of record, “Chen2”, US 20140327125 A1)  and Gottwald et al.
Regarding claim 21, Yanagisawa/Kasem fails to discloses wherein: the power semiconductor package has a footprint in a range from 150 mm2 to 300 mm2; and the power semiconductor package is rated to conduct at least 125 A between the first lead and the second lead in a forward conduction mode of operation.
Chen2 discloses wherein a substrate unit in a semiconductor package has a footprint between 150 mm2 and 310 mm2 (claim 6).
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed range in the device of Yanagisawa/Kasem in view of Chen2 and arrive at the limitation in question so as to minimize warping during manufacturing (Chen2, [0002]), and/or, as a matter of routine experimentation (MPEP 2144.05).
Gottwald discloses “The semiconductor component can be designed to take a current of more than 100 A, in particular for a current of between 200 A and 800 A” ([0014]).
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed range in the device of Yanagisawa/Kasem/Chen2 in view of Gottwald and arrive at the claimed invention so as to enable high current capabilities within a power semiconductor device, and/or, as a matter of routine experimentation (MPEP 2144.05).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Kasem et al.  as applied to claim 15 above, and further in view of Williams2.
Regarding claim 24, Yanagisawa/Kasem fails to disclose wherein the power semiconductor package is one of a Decawatt Package and a Double Decawatt Package.
Williams2 discloses wherein the power semiconductor package is one of a Decawatt Package and a Double Decawatt Package (1599B, [0533]).
It would have been obvious to one of ordinary skill in the art to include the form factor of Williams2 in the device of Yanagisawa/Kasem so as to employ a well-known and commonly employ packaging form factor and facilitate integration within a system, and/or, increase maximum allowable die size while minimizing die height (Williams2, [0533-0534]).

Response to Arguments
Applicant's arguments filed 6.13.2022 have been fully considered but they are not persuasive.
The applicant alleges that the prior art of record fails to disclose/suggest “a third lead in contact with the gate contact, the third lead comprising a plurality of contact fingers that are joined together within the housing” of clam 1; the examiner relies on Kasem et al. (US 6249041 B1) wherein Kasem discloses the third lead (88, “gate lead assembly 88”) comprising a plurality of contact fingers (88b, “Two gate leads 88b”) that are joined together (at 88a, “Two gate leads 88b extend from contact area 88a”) within the housing (94, “encapsulant 94”, Fig. 6A). Furthermore, Yanagisawa discloses  a third lead (14) in contact with the gate contact (11c, Figs. 1-3). See rejection above.
The applicant alleges the prior art of record fails to disclose/suggest “a third lead including a second plurality of digitated contact fingers that are in contact with the same third electrical contact, the second plurality of digitated contact fingers being joined together within the housing” of claim 15;  the examiner relies on Kasem et al. (US 6249041 B1) wherein Kasem discloses (Fig. 6A) a third lead (88) including a second plurality of digitated contact fingers (88b) that are in contact (via 88a) with the same third electrical contact (85), the second plurality of digitated contact fingers (88b) being joined together (at 88a) within the housing (94, Fig. 6A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andres Munoz/Primary Examiner, Art Unit 2894